        Case 5:17-cv-05042-JLV Document 152 Filed 05/22/19 Page 1 of 1 PageID #: 1937


^regoij^Buzzar^
From:                             hollie telford <hollietelford.1@gmaiLcom>
Sent:                             Tuesday, May 21, 2019 7:31 PM
To:                               Gregory Buzzard
Subject:                          complaint about not being delivered hearing exhibits and transcript as promied by
                                  5-8-2019 email
Attachments:                      Gmai! - re evidentiary hearing conducted on 4-24-2019 in Bradeen case.pdf


First I want to corriplain about your office airing records for public display in a proceedirig that should have been
handled under criminal procedures and directed every at counsel and their client who engaged In multiple misprlsions of
felonies in this case. Also I attach your email to me on May 8, 2019 promising me copies of the hearing exhibits and the
transcript. I have never received a copy of any of the exhibits that were allegedly presented at the hearing SENT TO
                                                                                                                  |
MY EMAIL ~ nor can I access a copy of the transcript CREATED OF THIS SHAM HEARING. IF YOU ARE SUGGESTING TH^T
I SHOULD HAVE TO PAY FOR THIS TRANSCRIPT THAT'S ABSURD SINCE IT WAS BASED ON THE MANUFACTURE OF
EVIDENCE BY OFFICERS OF JUDGE VIKEN'S COURT. Again, I demand that a copy of this transcript and the evidence
submitted at this sham hearing be produced to my email NOW!!11
